                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

          Plaintiff,

v.                                     Case No. 18-CR-154

VAN L. MAYES,

          Defendant.


                       MOTION TO FILE UNDER SEAL


     COMES NOW the above named defendant, Van Mayes, through

Attorney Robert LeBell, and hereby moves the Court for an order to

permit the sealing of the Brief in Opposition to the Government’s

Motion to Reassign in the above referenced matter.

     AS GROUNDS THEREFORE the defendant states the following:

     The Brief references sensitive matters that are subject to the

protective order.

     Dated at Milwaukee, Wisconsin this 24th day of May, 2019.


                                  Respectfully submitted,

                                  /s/ Robert G. LeBell

                                  Robert G. LeBell, SBN 01015710
                                  Attorney for Defendant
                                  1223 N. Prospect Avenue
                                  Milwaukee, Wisconsin 53202
                                  (414) 276-1233
                                  Fax: (414) 239-8565
                                  dorbell@ldm-law.com




     Case 2:18-cr-00154-LA-DEJ Filed 05/24/19 Page 1 of 1 Document 44
